Lumpkin, C. J.
The plaintiff in error was arrested and tried on fourteen cases by the municipal authorities of Thomasville for selling spirituous liquors to free persons of color, contrary to the ordinances of said town ; and, on conviction, was fined $50 in each case.
The State having passed a law upon the same subject, to allow the authorities oí Thomasville to punish it as an offence against their ordinances, would be either to oust the jurisdiction of the State in the premises, or to punish the offence twice — once by the State, and again by the town.
There is another objection to this proceeding. In these cases the accused was tried by the Mayor and Council without the intervention of a jury ; whereas, in the State Courts, he is entitled to the benefit of this Constitutional privilege. 21 Ga. Rep. 80.
The line is not very accurately drawn where municipal power ends and State authority begins. The former has *148ample space to legislate without trenching upon the jurisdiction of the State. In all doubtful cases, it would be better for the corporate authorities to arrest and commit the offender for trial before the proper State tribunals.
There is another difficulty in this case. Since our antislavery ordinance was passed, is there any such class as “free persons of color?” We have “freedmen;” but because of African descent, can they be called technically and properly now “ free persons of color,” as they were under the old law ? Free persons of color were restrained by the law, as it formerly stood, from doing many things which freedmen can now do without let or hindrance. What I would suggest is this : Is there now, and can there be, any such crime as that of selling spirituous liquors “ to free persons of color ? ” I know that we have a statute which declares that all offences shall be punished under the law which existed at the time the offence was committed, notwithstanding its subsequent repeal. But does this provision apply when the status of the person is changed entirely ? I forbear to enlarge upon this subject.
Judgment reversed.